PER CURIAM.
Defendant appeals from an order denying his motion to correct an illegal sentence pursuant to Fla. R.Crim. P. 3.800. We affirm.
*418Defendant pled no contest in 1997 to charges of trafficking in illegal drugs and importing a controlled substance. In exchange for his plea, he received a sentence of twelve years in state prison and a fine of $250,000.00.
In his 3.800 motion, defendant argued that he had not agreed to the monetary fine, and that he was therefore entitled to have the $250,000.00 fine and a statutory costs surcharge stricken. The trial court properly denied the relief sought. Pursuant to section 893.135(l)(c), Florida Statutes (1997), defendant faced a minimum term of imprisonment of twenty-five years and a fine of $500,000.00. The sentence imposed was authorized by law. Although it may have exceeded the agreed-upon sentence under the plea agreement, it was not an unlawful sentence and is therefore not subject to collateral review under rule 3.800. See Flores v. State, 745 So.2d 977 (Fla. 3d DCA 1999); Graham v. State, 641 So.2d 511 (Fla. 5th DCA 1994). Defendant’s proper remedy would have been to file a 3.850 motion within the two-year period provided by the rule; such a motion is now time-barred.
AFFIRMED.